J-S53030-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE MATTER OF THE INVOLUNTARY               IN THE SUPERIOR COURT OF
TERMINATION OF PARENTAL RIGHTS TO                    PENNSYLVANIA
A.N.J., A MINOR


APPEAL OF: W.M.J.W.                            No. 767 WDA 2014


               Appeal from the Decree entered April 16, 2014,
        in the Court of Common Pleas of Venango County, Orphans’
                   Court, at No(s): O.C.D. No. 204-2013

BEFORE:     DONOHUE, OLSON, and PLATT*, JJ.

MEMORANDUM BY OLSON, J.:                         FILED OCTOBER 08, 2014

      W.M.J.W. (“Mother”), appeals from the trial court decree entered on

April 16, 2014, involuntarily terminating her parental rights to her daughter,

A.N.J. (“Child”), born in December of 2010, pursuant to Section 2511(a)(1)

and (b) of the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1) and (b). We affirm.

      On November 19, 2013, J.M.J., Child’s father, (“Father”), and his wife,

J.L.J. (“Stepmother”), filed a petition for the involuntary termination of

Mother’s parental rights to Child, so that Stepmother may adopt Child. They

filed an amended petition on December 11, 2013.        The trial court held a

hearing on the petition on February 24, 2014.        At the hearing, Father,

Stepmother, and Mother testified. Child, who was approximately three years

old, was represented by an appointed child advocate, Virginia G. Sharp,

Esquire. Child is currently residing in a home in Venango County with Father



* Retired Senior Judge assigned to Superior Court.
J-S53030-14


and Stepmother, and their child, K.J., born in February of 2014.      Father’s

mother, and Father’s sister and her husband, as well as their two children,

also reside in the home.       Mother is currently housed at the State

Correctional   Institution   (“SCI”)     Cambridge,    Cambridge      Springs,

Pennsylvania, where she is serving a sentence with a maximum date of

February 17, 2019. See Trial Court Opinion, 4/9/14, at 1-2.

     The trial court found the following facts from Father’s testimony:

           Prior to residing at [his current address], [Father] lived for
     approximately seven months [at a different address in Venango
     County]. Before residing at [that address], Father resided at
     [his current address] for approximately two years. He was
     married to [Stepmother] [in November of 2013]. He has one
     other child, [K.J.]. . . . When he lived with [] Mother and
     [Child,] they lived at his mother’s home[, his current residence].
     [] Mother moved out[,] and [Child] continued to reside with
     him[,] on either February 14th or 15th of 2011. [] Mother was
     arrested on a probation violation for a misdemeanor assault a
     few days after she ceased living with [] Father.

           [] Father testified that the last time [] Mother asked him to
     see [Child] was in January of 2013, during a phone call. He did
     not take [Child] to see her. She asked to speak with [Child] in
     January of 2013, and he did permit [Child] to speak with []
     Mother. He occasionally received collect phone calls from []
     Mother throughout 2013, but he did not accept the collect calls.
     After [Father] filed the Petition for Involuntary Termination, he
     received a phone call from [] Mother about two-three weeks
     afterwards inquiring into why [he] was filing the petition, asking
     him to send her pictures of [Child], and asking him to take
     [Child] to visit her.      He has received birthday cards and
     Valentine’s Day cards from [] Mother for [Child] since 2011[,]
     which he read to [Child].        However[,] from January 2013,
     through the filing of the Petition in November of 2013, [] Father
     received no cards, no gifts, but perhaps one letter from []
     Mother for [Child]. [] Mother does not pay child support. During
     her incarceration[,] [] Mother has had [] Father’s phone number,
     and his address at [his current address]. [] Mother did not have

                                       -2-
J-S53030-14


      Father’s address when he moved to [his prior address], but he
      informed her of it when he spoke with her on the phone in
      January of 2013. [] Father stopped responding to [Mother’s]
      letters sometime prior to marrying his wife. He believes that the
      last time [Mother] inquired about [Child] was March of 2013.

             [] Father ended contact with [] Mother’s relatives around
      October to November of 2011, as he felt uncomfortable taking
      [Child] to their house. He received a request for visitation rights
      from [] Mother’s step-mother in early 2012, but no follow[-]up
      occurred. He has seen Mother’s relatives occasionally at the
      playground or grocery store. [] Mother’s relatives have not
      offered to provide monetary support and do not send cards or
      gifts to [Child].

            [] Father provides for the [Child’s] religious needs by
      sending her to church with his mother.          He sees to her
      educational needs, and she is to start Head Start within the next
      couple of months, and she is developmentally on track. Father
      is employed by Liberty Electronics, where he has worked for the
      past three and a half years. He and his wife, [Stepmother], take
      [Child] to her doctor’s appointments with Dr. Bishop[,] and her
      immunizations are up to date. [Child] has no health issues[,]
      and [] Father’s health is also good.           [Child] refers to
      [Stepmother] as mom.

Trial Court Opinion, 4/9/14, at 2-3.

      The trial court found the following facts from Stepmother’s testimony:

             [Stepmother] is not employed. She married [] Father [in
      November of 2013], and has a child with him, [K.J.]. . . . She
      has helped care for [Child] since January [of] 2013, until
      present. She cares for [Child] and plays with her while [] Father
      is at work. [Child] calls her mom. A typical day for [Child] looks
      like: waking [Child] up between 7-8 a.m., breakfast, a movie,
      then playing with toys, lunch at noon, a nap, playing in the
      afternoon, eat dinner at 5[.] [Child] plays with [] Father after
      dinner[,] then they watch a movie before putting her to bed.
      [Stepmother] prepares the meals for their family. [Stepmother]
      testified that [Child], “feels like she’s mine.” She wishes to
      adopt [Child].

Trial Court Opinion, 4/9/14, at 3-4.

                                       -3-
J-S53030-14


     The trial court found the following facts from Mother’s testimony:

             [] Mother, as of one year prior to the birth of [Child], was
     unmarried[,] and she remains unmarried.            Initially, [Child]
     resided with both [Mother and Father]. On or about February
     14, 2011, [Mother and Father] separated[,] and [Child] was left
     in the care of her [Father]. [] Mother became incarcerated a few
     days later[,] on February 17th, 2011. She was incarcerated at
     the Venango County Jail for about seven months before she
     received a state sentence. While she was at the Venango
     County Jail[,] she visited weekly with [Child] when [] Father
     would bring [Child] to the jail. The last time [] Mother visited
     with [Child] was in September of 2011[,] before she was
     transported to SCI Muncy.         After being transported to SCI
     Muncy, [] Mother wrote letters to [] Father and occasionally
     made phone calls. She estimates that she wrote a letter to []
     Father about once or twice a month while at SCI Muncy[,] and
     spoke to [Child] on the phone once or twice. [] Mother was next
     transferred to SCI Cambridge[,] where the letters and phone
     calls initially continued. [] Mother and [] Father would talk about
     how [Child] was doing and her daycare. [] Mother asked []
     Father to send pictures of [Child] or to bring [Child] to visit her,
     but he told her that he would not because he did not want her to
     be at a prison. [] Mother never filed any custody action to
     compel visitation with [Child] at SCI Cambridge. In 2012,
     Mother stopped receiving correspondence from Father.               []
     Mother would call [] Father collect from the prison[,] and he no
     longer accepted [] Mother’s calls. She spoke with [Child] once in
     March of 2013, on the phone and then once in December[,] after
     Father filed his Petition for Involuntary Termination. Mother
     stated that she and [Child] talked about colors, Dora the
     Explorer, My Little Pony, sang the A, B, C’s, and that she told
     [Child], “mommy loves you.” [] Mother was aware that []
     Father was not taking [Child] to see her maternal extended
     family.

            While incarcerated[,] [] Mother obtained her G.E.D.
     [“General Educational Development” degree] in May 2012,
     completed a ten[-]week parenting class, and completed an anger
     management/violence prevention course. The parenting class
     began in October of 2013 and was completed December 31,
     2013. She has also completed a money smart budgeting course.
     She believes that she will likely be released on parole in June of
     this year. Her plan is to reside with her mother. Upon her

                                     -4-
J-S53030-14


     release, she would like to enroll in Vo[-]tech to take a course in
     Cosmetology and become a beautician. If Mother does not
     receive parole, her maximum date is February 17, 2019.

            [] Mother contends that she has tried to maintain a
     relationship with [Child] while [she has been] incarcerated. She
     wrote letters to [Child] with [Child’s] name addressed on the
     envelope.     She mailed [Child] several cards.       She sent a
     Christmas present for [Child] to her mother’s house through the
     Angel Tree program.          She applied[,] through Reverend
     Johnson[,] in July of 2013, for her three children to be a part of
     the Angel Tree Prison Fellowship Program before [] Father filed
     the Involuntary Termination Petition. See Respondent’s Ex. A.
     [] Mother said she had the present sent to her mother’s address
     as she was not sure what was going on with [] Father, although
     she admitted that she knew his phone number and his mother’s
     address. She did not ask [] Father if he gave [Child] the letters
     she wrote. She said she wrote only eight letters to [Child] while
     she has been incarcerated because [Child] is so young she
     wouldn’t really understand them. [] Mother estimates that she
     spoke with [Child] on the phone approximately four times. She
     claims that every time she wrote her mother she inquired about
     [Child]. [] Mother admits that she has provided no monetary
     support for [Child]. She states that he[r] job in the prison does
     not pay well. [] Mother has not performed any parental duties
     for [Child] since her incarceration in the Venango County Jail in
     February of 2011.

           [] Mother has two other children who she speaks to [sic]
     semi-regularly on the phone when the girls are at her mother’s
     home. She said they know that they have a sister [] [Child]
     although they do not have a relationship with her. She talks on
     the phone to her mother and the girls every couple of months
     when her mother puts money on her phone [account].

            [] Mother reported that she talked to a parenting worker in
     October of 2013, to learn how she might be able to compel
     visitation with [Child]. [] Mother does have a custody order
     regarding her other two children which was obtained through a
     PFA proceeding. The custody order permits the girls to visit with
     their grandmother, but the girls are not to be brought to the
     prison to visit with [] Mother.



                                   -5-
J-S53030-14


            [] Mother has been informed about the option of entering
      into a voluntary Act 101 post-adoption agreement with [] Father
      and his wife. [] Mother is opposed[,] as she remembers that her
      biological mom did not fight for her and her brother, but just
      gave them up. [] Mother wants [Child] to know that her mother
      cared enough to fight for her, she loves [Child] and wants better
      for her. She feels strongly that [Child] is her daughter[,] and
      that she carried her for nine months as she grew and gave birth
      to her and[,] thus, “that’s my baby.”           [] Mother will not
      voluntarily relinquish her parental rights to any of her children.

Trial Court Opinion, 4/9/14, at 4-6.

      The trial court found the following facts from the testimony of Mother’s

stepmother, T.B., who lives in Franklin, Pennsylvania:

             [T.B.] testified that she talks to [Mother] every other
      weekend when she has custody of [Mother’s] other two children.
      She has no visitation with [Child] although she is in the process
      of working with Mr. McIntyre[fn] to hopefully set up
      arrangements. She stated that she sent Father a letter when
      she was setting up visitation with [Mother’s] two other children,
      seeking visitation but visitation was not set up at that time. She
      received a Custody Order in 2013 that allows her to have time
      with [Mother’s] two older children so that they will get to know
      [Mother’s] side of the family. [T.B.] did not have the money to
      file a custody action against [] Father and is waiting to save the
      money for that action. She does not communicate with []
      Father. She states that she does not have a phone number for
      [] Father. She has the Angel Tree Christmas Present from
      [Mother] for [Child]. She did not deliver the present. The tag
      says, “mommy loves you, and hopefully, I’ll be home soon.”
      [Mother’s] two other children opened their Angel Tree presents
      at Christmastime at her home.
      ___________________________________________________
      fn
         The identity of Mr. McIntyre in relation to this case is unclear
      from the record. See N.T., 2/24/14, at 73-74.

Trial Court Opinion, 4/9/14, at 7 (footnote added).




                                       -6-
J-S53030-14


      The trial court stated the following with regard the recommendation of

the child advocate, Attorney Sharp:

             [The child advocate] met with [Child] on January 21, 2014.
      Due to [Child’s] young age, she did not specifically ask her what
      she wanted in regards to the termination.           She identifies
      [Father] as daddy, but does not recognize [Mother] as her
      mommy. She talked about her paternal grandparents, and her
      baby brother that is coming. She did not talk about her older
      half-siblings. Based on the testimony, evidence, and statutory
      requirements, Attorney Sharp believes it is in the best interest
      and welfare of [Child] for the petition to be granted. Attorney
      Sharp would encourage Mother to put information about herself
      on file for [Child] to be able to obtain when she reaches the age
      of majority.

Trial Court Opinion, 4/9/14, at 7; N.T., 2/24/14, at 81-82.

      On April 16, 2014, the trial court entered the decree terminating

Mother’s parental rights, dated April 9, 2014. On May 7, 2014, Mother filed

a notice of appeal, but failed to file a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). On May 13, 2014,

the trial court entered an order directing Mother to file a concise statement

within five days after entry of the order. Mother complied, filing her concise

statement on May 19, 2014.1 See In re K.T.E.L., 983 A.2d 745, 747 (Pa.

Super. 2009) (stating that, failure to file a concise statement along with the

notice of appeal   in a children’s fast track matter will result in a defective

notice of appeal, to be decided of a case-by-case basis); cf. In re J.P. v.

S.P., 991 A.2d 904, 907-908 (Pa. Super. 2010) (stating that failure to file a


1
 We note that May 18, 2014 was a Sunday, thus, Mother had until Monday,
May 19, 2014 to timely comply. See 1 Pa.C.S.A. § 1908.
                                      -7-
J-S53030-14


concise statement along with a notice of appeal in a children’s fast track

matter, and failure to comply with a subsequent order of the trial court to

file the concise statement, will result in waiver of the issues on appeal).

      On appeal, Mother raises the following issues for our review:

      Whether the trial court erred as a matter of law or abused its
      discretion in determining that [Mother’s] parental rights should
      be terminated as being in the best interest of the minor child
      was against the weight of the evidence presented because the
      evidence presented at trial showed that the natural mother did
      not demonstrate a settled purpose to relinquish her parental
      rights?

      Whether the trial court erred as a matter of law or abused its
      discretion in determining that [Mother’s] parental rights should
      be terminated when failing to adequately consider the mother’s
      efforts to maintain contact and a relationship with the minor
      child?

Mother’s Brief, at 6.2

      Mother argues that she did not demonstrate a settled purpose to

relinquish her parental rights, and that the trial court’s decision was against

the weight of the evidence. She contends that the trial court did not take

into consideration the relevance of the length of her incarceration, and the

remedy that release from incarceration would provide.

      Additionally, Mother asserts that the trial court failed to consider her

efforts to maintain contact and a relationship with Child. Mother alleges that

the trial court did not afford any consideration to Father’s actions that


2
  Although Mother’s issues do not specify subsections (a)(1) and (b) of
Section 2511, it is clear from her discussion in her brief that she challenges
the termination of her parental rights under those subsections.
                                      -8-
J-S53030-14


created and placed barriers in the path of her parent-child relationship. She

requests this Court to reverse the termination of her parental rights.

      We review the appeal from the termination of parental rights in

accordance with the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. In re: R.J.T., 9
A.3d 1179, 1190 (Pa. 2010).          If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. Id.; R.I.S., 36
A.3d 567, 572 (Pa. 2011) (plurality opinion). As has been often
      stated, an abuse of discretion does not result merely because
      the reviewing court might have reached a different conclusion.
      Id.; see also Samuel Bassett v. Kia Motors America, Inc.,
      34 A.3d 1, 51 (Pa. 2011); Christianson v. Ely, 838 A.2d 630,
      634 (Pa. 2003). Instead, a decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. Id.

            As [our Supreme Court] discussed in R.J.T., there are
      clear reasons for applying an abuse of discretion standard of
      review in these cases. [The Supreme Court] observed that,
      unlike trial courts, appellate courts are not equipped to make the
      fact-specific determinations on a cold record, where the trial
      judges are observing the parties during the relevant hearing and
      often presiding over numerous other hearings regarding the child
      and parents. R.J.T., 9 A.3d at 1190. Therefore, even where the
      facts could support an opposite result, as is often the case in
      dependency and termination cases, an appellate court must
      resist the urge to second guess the trial court and impose its
      own credibility determinations and judgment; instead we must
      defer to the trial judges so long as the factual findings are
      supported by the record and the court’s legal conclusions are not
      the result of an error of law or an abuse of discretion. In re
      Adoption of Atencio, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

                                     -9-
J-S53030-14


      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Moreover, we have explained:

      [t]he standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

      This court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of Section

2511(a).      See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).     Here, the trial court terminated Father’s parental rights under

Section 2511(a)(1), which provides as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

           (1) The parent by conduct continuing for a period of at
           least six months immediately preceding the filing of the
           petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.

23 Pa.C.S.A. § 2511.

      We have explained this Court’s review of the evidence supporting the

involuntary termination of a parent’s rights pursuant to Section 2511(a)(1)

as follows:

                                    - 10 -
J-S53030-14


           To satisfy the requirements of section 2511(a)(1), the
     moving party must produce clear and convincing evidence of
     conduct, sustained for at least the six months prior to the filing
     of the termination petition, which reveals a settled intent to
     relinquish parental claim to a child or a refusal or failure to
     perform parental duties.

                                   ***

             Once the evidence establishes a failure to perform
         parental duties or a settled purpose of relinquishing
         parental rights, the court must engage in three lines of
         inquiry: (1) the parent’s explanation for his or her
         conduct; (2) the post-abandonment contact between
         parent and child; and (3) consideration of the effect of
         termination of parental rights on the child pursuant to
         Section 2511(b).

     In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citations
     omitted).

        [T]o be legally significant, the [post-abandonment] contact
        must be steady and consistent over a period of time,
        contribute to the psychological health of the child, and
        must demonstrate a serious intent on the part of the
        parent to recultivate a parent-child relationship and must
        also demonstrate a willingness and capacity to undertake
        the parental role. The parent wishing to reestablish his
        parental responsibilities bears the burden of proof on this
        question.

In re Z.P., 994 A.2d 1108, 1119 (Pa. Super. 2010) (emphasis added)

(citation omitted); see also In re Adoption of C.L.G., 956 A.2d 999, 1006

(Pa. Super 2008) (en banc).

     In In re Adoption of Charles E.D.M., 550 Pa. 595, 602, 708 A.2d
88, 91 (1998), our Supreme Court stated that Section 2511 does not require

that the parent demonstrate both a settled purpose of relinquishing parental



                                   - 11 -
J-S53030-14


claim to a child and refusal or failure to perform parental duties, as or joins

the two portions of the statute.

      Further, regarding the definition of “parental duties,” this Court has

stated as follows:

      There is no simple or easy definition of parental duties. Parental
      duty is best understood in relation to the needs of a child. A
      child needs love, protection, guidance, and support. These
      needs, physical and emotional, cannot be met by a merely
      passive interest in the development of the child. Thus, this court
      has held that the parental obligation is a positive duty which
      requires affirmative performance.

      This affirmative duty encompasses more than a financial
      obligation; it requires continuing interest in the child and a
      genuine effort to maintain communication and association with
      the child.

      Because a child needs more than a benefactor, parental duty
      requires that a parent exert himself to take and maintain a place
      of importance in the child’s life.

      Parental duty requires that the parent act affirmatively with good
      faith interest and effort, and not yield to every problem, in order
      to maintain the parent-child relationship to the best of his or her
      ability, even in difficult circumstances. A parent must utilize all
      available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed
      in the path of maintaining the parent-child relationship. Parental
      rights are not preserved by waiting for a more suitable or
      convenient time to perform one’s parental responsibilities while
      others provide the child with . . . her physical and emotional
      needs.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004).

      We find no merit to Mother’s argument that the trial court failed to

consider that Father posed an obstacle to her contact with Child from prison.

With regard to Section 2511(a)(1), the trial court found that Mother was

                                    - 12 -
J-S53030-14


incarcerated a month and a half after Child’s birth, and has performed few

parental duties since that time. Trial Court Opinion, 5/29/14, at 2. The trial

court determined:

             [] Mother has only had one telephone call with [Child] for a
      period of at least eight months prior to the filing of the Amended
      Petition on November 19, 2013. She has failed to contact
      [Child] on her birthday or holidays besides sending a handful of
      cards for her. In [Child’s] approximately three years of life she
      has received a total of eight letters/cards from [] Mother. Her
      last in person visit with [Mother] was in August of 2011 when
      she was only eight months old.          [] Mother has also not
      performed any parental duties since February of 2011.            []
      Mother has failed to provide support for [Child], including
      financial support.

                                       ***

             . . . [Father] has proved by clear and convincing evidence
      that . . . [] Mother [] has refused or failed to perform her
      parental duties for a period of at least six months as is required
      by 23 Pa.C.S.A. § 2511(a)(1). [Mother] has not seen [Child]
      since August of 2011. [Mother] has not had any contact with []
      Father regarding [Child] since March of 2013 until after the filing
      of the Petition for Involuntary Termination of Parental Rights.
      [Mother] has mailed only eight cards or letters to [Child]
      throughout her entire life. Although [] Mother did request for a
      2013 Christmas present [to] be sent to [Child] through the Angel
      Tree Ministry, she did not have it sent to the [] Father’s address,
      which she had since January of 2013, nor did she give her step-
      mother Father’s phone number, which has not changed since []
      Mother was incarcerated[,] so that step-mother could coordinate
      delivery of the Christmas present. [] Mother has not used any of
      her earnings in the jail to call [] Father to speak with [Child].
      After talking to the Parenting Advisor at SCI Cambridge, []
      Mother did not initiate any custody proceedings to compel
      visitation with [Child] during her incarceration.

Trial Court Opinion, 4/9/14, at 8-9.




                                       - 13 -
J-S53030-14


      In its Rule 1925(a) opinion, the trial court considered that Mother sent

only a total of eight cards or letters for Child between September of 2011

and September of 2013, although she was presented with the opportunity to

send eight free letters each month of her incarceration. Trial Court Opinion,

5/29/14, at 3.    Further, the trial court considered that Mother took one

parenting class while she was incarcerated, and that she spoke with a

parental custody worker at the jail, but took no steps after the class and

conversation to file a request for visitation with Child. Id.

      The trial court found that, from August of 2011 to the time of the

termination hearing, Mother had no in-person contact with Child, who was

only eight months old, and Mother was content to let other people parent

Child, never seeking to compel any visitation with her in prison. Trial Court

Opinion, 4/9/14, at 9; Trial Court Opinion, 5/29/14, at 4.      The trial court

properly considered the fact that Mother was incarcerated in 2011, and was

hopeful that she would be released on parole in June of 2014. Id. at 5. See

In re Adoption of S.P., 47 A.3d at 822, 827-828, 830-831 (stating the trial

court may consider a parent’s incarceration in ruling on a termination

petition under Section 2511(a)(1) or (2)). Mother’s hope that she would be

released on parole in June of 2014, however, was not a certainty.         N.T.

2/24/14, at 65.    Thus, the trial court considered all of the evidence that

Mother asserts related to her inability to maintain contact with Child, and

concluded that it was Mother’s own actions and inactions, as opposed to any


                                     - 14 -
J-S53030-14


obstacles placed by Father, that created the situation where Child does not

know her.

      After our careful review of the trial court’s application of the law to the

facts of this case, we find no reason to disturb the trial court’s conclusions

that Mother failed to perform her parental duties with regard to Child, that

her explanations for her lack of contact lacked credibility, and that she failed

to sustain her burden of proof with regard to the post-abandonment contact.

Thus, the trial court’s determinations regarding Section 2511(a)(1) are

supported by competent, clear and convincing evidence in the record. See

In re Adoption of S.P., 47 A.3d at 826-827.

      After we determine that the requirements of Section 2511(a) are

satisfied, we proceed to review whether the requirements of Section 2511

(b) are satisfied. See In re Adoption of C.L.G., 956 A.2d at 1009. Section

2511(b) provides:

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.




                                     - 15 -
J-S53030-14


23 Pa.C.S.A. § 2511(b). This Court has stated that the focus in terminating

parental rights under Section 2511(a) is on the parent, but it is on the child

pursuant to Section 2511(b). In re Adoption of C.L.G., 956 A.2d at 1008.

      In reviewing the evidence in support of termination under Section

2511(b), our Supreme Court recently stated as follows:

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
      of the child have been properly interpreted to include
      “[i]ntangibles such as love, comfort, security, and stability.” In
      re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M.,
      [620 A.2d 481, 485 (Pa. 1993)], this Court held that the
      determination of the child’s “needs and welfare” requires
      consideration of the emotional bonds between the parent and
      child. The “utmost attention” should be paid to discerning the
      effect on the child of permanently severing the parental bond.

In re K.M., 53 A.3d at 791; see also In re: T.S.M., 71 A.3d 251, 267 (Pa.

2013).

      Here, the trial court found the following:

             [T]here is a minimal bond between [Mother] and [Child].
      [Mother] was only physically present for a substantial amount of
      time for the first two months of [Child’s] life. [] Mother then had
      short weekly visits with [Child] at the Venango County Jail for
      the next seven months of [Child’s] life. Since August of 2011,
      [Mother] has spoken with [Child] on the phone a total of four
      times. [] Father’s wife has bonded with and has a mother-
      daughter relationship with [Child].        [Stepmother] has been
      involved in [Child’s] life as a mother figure for the past year of
      [Child’s] life. She treats [Child] as her own. [Child] recognizes
      [Stepmother] as her mother, and does not understand her
      relationship to [] Mother. [Stepmother] expressed her desire to
      adopt [Child] if the [trial court] terminates [Mother’s] rights.

Trial Court Opinion, 4/9/14, at 10.

                                      - 16 -
J-S53030-14


     Thus, Mother has never attended to Child since February of 2011, and

has been incarcerated since that time, while Father and, for the past year,

Stepmother, have been caring for Child. See Trial Court Opinion, 5/29/14,

at 3-4.   The trial court stated that Father has been providing solely for

Child’s physical needs since Mother’s incarceration. Id. at 4.   Father has

been her primary provider for her emotional needs, with Mother sporadically

calling collect or sending cards to inform Child that she loves her.    Id.

Additionally, the trial court found that Father has taken care of Child’s

medical needs, attended doctor’s appointments with Child, and has planned

for her education with enrollment in Headstart. Id. We find that there is

competent evidence in the record to support the trial court’s determination

that Child’s developmental, physical, and emotional needs and welfare would

best be met by involuntarily terminating her parental rights.        In re

Adoption of S.P., 47 A.3d at 826-827.

     Moreover, this Court has observed that no bond worth preserving is

formed between a child and a natural parent where the child has been in the

care of another person for most of the child’s life, and the resulting bond

with the natural parent is attenuated. In re K.Z.S., 946 A.2d 753, 764 (Pa.

Super. 2008). The trial court found that Child does not recognize Mother as

her mother, has no knowledge of her half-sisters on her mother’s side, and

has a very minimal bond with Mother.




                                  - 17 -
J-S53030-14


      As part of its bonding analysis, the trial court appropriately examined

Child’s relationship with her caregivers, Father and Stepmother, who have

cared for her in Mother’s absence. See In re: T.S.M., 71 A.3d at 267-268

(stating that existence of a bond attachment of a child to a parent will not

necessarily result in the denial of a termination petition, and the court must

consider whether the child has a bond with the caregivers). The trial court

found that Child is strongly bonded with Stepmother, whom she considers to

be her “mom.” See Trial Court Opinion, 5/29/14, at 3. The trial court also

found that Father and Stepmother provide stability, love, financial security,

and a healthy environment in which to raise Child. Id. Moreover, the trial

court found that Child has a relationship with K.J., her half-brother on

Father’s side. Id. at 3-4.

      Mother failed to “exhibit [the] bilateral relationship which emanates

from the parent[’s] willingness to learn appropriate parenting . . . .” In re

K.K.R.S., 958 A.2d 529, 534 (Pa. Super. 2008). She did not put herself in a

position to assume parenting responsibilities so that she could develop a real

bond with Child. See In re J.L.C., 837 A.2d 1247, 1249 (Pa. Super. 2003).

       Thus, the trial court properly found that the termination of Mother’s

parental rights would not destroy an existing, necessary and beneficial

relationship with Child. Trial Court Opinion, 5/29/14, at 3.




                                    - 18 -
J-S53030-14


        While Mother claims she loves Child,3 this Court has held that a

parent’s love of her child, alone, does not preclude a termination. See In re

L.M., 923 A.2d 505, 512 (Pa. Super. 2007) (stating that a parent’s own

feelings of love and affection for a child, alone, will not preclude termination

of parental rights). We have stated that a child’s life “simply cannot be put

on hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.” In re Z.P., at 1125. Rather, “a parent’s basic

constitutional right to the custody and rearing of his child is converted, upon

the failure to fulfill his or her parental duties, to the child’s right to have

proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment.” In re B., N.M., 856 A.2d at 856.

        As there is competent evidence in the record that supports the trial

court’s credibility and weight assessments regarding Child’s needs and

welfare and the bond analysis, we conclude that the trial court did not abuse

its discretion in terminating Mother’s parental rights as to Section 2511(b).

See In re Adoption of S.P., 47 A.3d at 826-827. Accordingly, we affirm

the termination decree.

        Decree affirmed.




3
    See N.T., 2/24/14, at 45, 71.
                                     - 19 -
J-S53030-14

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/8/2014




                          - 20 -